17‐3358 
Uppal v. NYS Department of Health 
                                                                                     
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                             

                                    SUMMARY ORDER 
                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
      At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 11th day of March, two thousand 
nineteen. 
 
PRESENT:  AMALYA L. KEARSE, 
                   JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                            Circuit Judges. 
                                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ X 
NEELAM UPPAL, 
                            Plaintiff‐Appellant, 
 
                   v.                                                    17‐3358 
 
NEW YORK STATE DEPARTMENT OF 
HEALTH, FLORIDA DEPARTMENT OF 

                                                             
                                                           1 
 
HEALTH, FLORIDA DEPARTMENT OF 
MEDICINE, TIMOTHY MAHER, 
ATTORNEY, LEGAL AFFAIRS 
DEPARTMENT, NYS DEPARTMENT OF 
HEALTH, 
                            Defendants‐Appellees. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ X 
 
FOR APPELLANT:                                                   Neelam Uppal, pro se, Largo, FL. 
 
FOR NEW YORK STATE APPELLEES:  David Lawrence III, Assistant 
                                                                 Solicitor General (Steven C. Wu, 
                                                                 Deputy Solicitor General, on the 
                                                                 brief), for Letitia James, Attorney 
                                                                 General of the State of New York, 
                                                                 New York, NY. 
          
         Appeal from an order of the United States District Court for the Southern 
District of New York (Broderick, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED.   
        
       Appellant Neelam Uppal, pro se, appeals the district court’s order denying 
her proposed order to show cause, in which she sought an injunction against 
enforcement of the state administrative decision revoking her license to practice 
medicine and any further action against her by the defendants.    We assume the 
parties’ familiarity with the underlying facts, the procedural history of the case, 
and the issues on appeal. 
        
       This Court reviews the denial of a preliminary injunction for abuse of 
discretion.    Lynch v. City of New York, 589 F.3d 94, 99 (2d Cir. 2009).    “A 
district court has abused its discretion if it has (1) ‘based its ruling on an 
                                                    
                                                  2 
 
erroneous view of the law,’ (2) made a ‘clearly erroneous assessment of the 
evidence,’ or (3) ‘rendered a decision that cannot be located within the range of 
permissible decisions.’”    Id. (quoting Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 
2008)).   
         
        A preliminary injunction “is an extraordinary and drastic remedy,” and 
the movant carries the burden of persuasion “by a clear showing.”    Moore v. 
Consol. Edison Co. of N.Y., 409 F.3d 506, 510 (2d Cir. 2005).    Where, as here, the 
moving party seeks to stay governmental action taken in the public interest 
pursuant to a statutory or regulatory scheme, “[a] plaintiff seeking a preliminary 
injunction must establish [1] that he is likely to succeed on the merits, [2] that he 
is likely to suffer irreparable harm in the absence of preliminary relief, [3] that 
the balance of equities tips in his favor, and [4] that an injunction is in the public 
interest.”    Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).   
Irreparable harm “is the single most important prerequisite” for injunctive relief, 
and “[i]n the absence of a showing of irreparable harm, a motion for a 
preliminary injunction should be denied.”    Rodriguez ex rel. Rodriguez v. 
DeBuono, 175 F.3d 227, 234 (2d Cir. 1999). 
           
        The motion to enjoin enforcement of Uppal’s medical license revocation 
was properly denied because she failed to demonstrate irreparable harm.1   
Uppal informed the court that she did not intend to practice medicine until her 
state or federal court actions resolved in her favor.    Since enforcement of the 
revocation pending disposition of her claims would thus have no practical effect, 
the finding that she would suffer no irreparable harm was not clearly erroneous.   
This finding is sufficient to justify denial of a preliminary injunction.    See id. 
         
         

1   The  district  court  found  Uppal  had  abandoned  her  request  to  preliminarily 
enjoin  the  defendants  from  “taking  any  further  action”  against  her.    Uppal 
waived the argument that this was error by failing to raise it in her opening brief.   
See JP Morgan Chase Bank v. Altos Hornos de Mexico, S.A. de C.V., 412 F.3d 418, 
428 (2d Cir. 2005); Graham v. Henderson, 89 F.3d 75, 82 (2d Cir. 1996).           
 
                                             3 
   
       Uppal’s arguments on appeal regarding irreparable injury are unavailing 
because they allege injuries that have already occurred, rather than prospective 
injuries that could be avoided by an injunction.    See id. (movant must 
demonstrate an “imminent” injury).     
        
       We have considered Uppal’s remaining arguments and conclude they are 
without merit.    The judgment of the district court is therefore AFFIRMED. 
 
                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




 
                                        4